DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Schwarz on 2/23/2021.

The application has been amended as follows: 
12. The coupling device according to claim 21, wherein both the first and second coupling parts have one of the at least one buoyancy body.

21. A coupling device for joining two lines, the coupling device comprising: 
a first coupling part for a first one of the two lines; 
a second coupling part for a second one of the two lines; 
t least one buoyancy body mounted on an outside of one or both of the first and second coupling parts for making one or both of the first and second coupling parts buoyant per se; 
at least one coupling element; 
at least one spring element for spring-loading the at least one coupling element; and 
at least one seal; 
wherein the at least one coupling element and the at least one spring element are operative for: 
coupling the first and second coupling parts together to join the two lines; 
allowing the first and second coupling parts to bend relative to each other with respect to a normal position by forces acting laterally with respect to an axial direction of the coupling device; 
when the first and second coupling parts are in a bent position, exerting a restoring force on the first and second coupling parts in the direction of the normal position; 
allowing the first and second coupling parts to move apart a certain distance by a force acting in the axial direction of the coupling device; 
when the first and second coupling parts are moved apart up to the certain distance, exerting a restoring force on the first and second coupling parts in the direction of the normal position; and 
allowing the first and second coupling parts to bend relative to each other or move apart until the first and second coupling elements decouple and separate from one another 
wherein the first and second coupling parts are sealed from the environment with the at least one seal when the first and second coupling parts remain coupled together.

22. A line arrangement comprising: 
first and second lines joined by a coupling device, the first and second lines joined by the coupling device defining a line section having opposing ends, the coupling device disposed within the line section, the coupling device comprising: 
a first coupling part for the first line; 
a second coupling part for the second line; 
at least one coupling element; and 
at least one spring element for spring-loading the at least one coupling element;
wherein the at least one coupling element and the at least one spring element are operative for: 
coupling the first and second coupling parts together to join the first and second lines; 
allowing the first and second coupling parts to bend relative to each other with respect to a normal position by forces acting laterally with respect to an axial direction of the coupling device; 
when the first and second coupling parts are in a bent position, exerting a restoring force on the first and second coupling parts in the direction of the normal position; 
allowing the first and second coupling parts to move apart a certain distance by a force acting in the axial direction of the coupling device; 

allowing the first and second coupling parts to bend relative to each other or move apart until the first and second coupling elements decouple and separate from one another after exceeding the certain distance or exceeding a bending angle, thereby unjoining the two lines; 
wherein the at least one spring element is configured such that, when a force acts laterally on the line section, the bending angle between the coupling parts caused by the force is more than half of an angle between longitudinal directions of the opposing ends of the line section; and 
wherein a length of the line section is: 
twenty times an inner diameter of a fluid channel of one of the first and second lines; or 
8 meters.

Allowable Subject Matter
Claims 3-13, 15-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, none of the prior art discloses at least “at least one buoyancy body mounted on an outside of one or both of the first and second coupling parts for making one or both of the first and second coupling parts buoyant per se…”.
Flory (US 4361165) teaches the concept of a buoyant pipe, but does not read on the claimed structure. Regardless, it would not be obvious to modify Von Keitz (US 20150362110) or Bruning (US 3031213), the closest prior art of record, to meet this limitation the modification would be impermissible hindsight reasoning.
Claims 3-13, 15-18, and 20 are also allowed by virtue of their dependency on claim 21.
Regarding claim 22, Von Keitz (US 20150362110) is silent regarding at least “wherein the at least one spring element is configured such that, when a force acts laterally on the line section, the bending angle between the coupling parts caused by the force is more than half of an angle between longitudinal directions of the opposing ends of the line section”.
Meanwhile, Bruning (US 3031213) is silent regarding at least “when the first and second coupling parts are moved apart up to the certain distance, exerting a restoring force on the first and second coupling parts in the direction of the normal position”. 
No prior art renders obvious the deficiencies of Von Keitz or Bruning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.W/Examiner, Art Unit 3753     

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753